DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "an additional oral care agent" in 17.  There is insufficient antecedent basis for this limitation in the claim, because claim 17 recites “an oral care active agent” rather than “an additional oral care agent.” As such, it is unclear whether claim 18 requires an oral care agent in addition to that recited by claim 17, or whether claim 18 limits the oral care agent recited by claim 17 to be stannous fluoride, stannous chloride, or combinations thereof.
For the purposes of examination under prior art, the examiner will examine claim 18 as if it recites that the oral care active agent in claim 17 comprises fluoride, stannous chloride, or combinations thereof.

Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US 2017/0172864 A1).
Evans et al. (hereafter referred to as Evans) is drawn to tooth whitening compositions comprising hydrogen peroxide and an N-vinyl heterocyclic polymer (e.g. polyvinylpyrrolidone, abbreviated as PVP); sodium percarbonate; and at least one hydrophobic polymer carrier, as of Evans, abstract. Evans teaches the following examples, as of Table 3, reproduced below.

    PNG
    media_image1.png
    369
    464
    media_image1.png
    Greyscale

As to claim 1, the claim requires a multi-phase oral care composition. The above-indicated compositions are understood to be multi-phase as they comprise a hydrophilic phase made of PVP-hydrogen peroxide complex and a hydrophobic phase made of at least dimethicone and mineral oil.
As to claim 1, the claim requires polyvinyl pyrrolidone complexed to hydrogen peroxide in part (a) of the claim. Both of the above-reproduced examples include this ingredient.
As to claim 1, the claim requires at least about 60% of hydrophobic phase. As best understood by the examiner, both dimethicone and mineral oil, as taught by Evans, are hydrophobic; see e.g. paragraph 0007 of Evans which teaches that dimethicone is hydrophobic. Example “A” above comprises 32% dimethicone and 28.6% mineral oil, which is 60.6% hydrophobic phase, which is within the claimed range. Example “B” above comprises 31% dimethicone and 27.5% mineral oil, which is 58.5% hydrophobic phase, which is understood to be “about 60%” of hydrophobic phase.
As to claim 1, the claim is silent as to whether the polyvinyl pyrrolidone complexed with hydrogen peroxide is in the form of particles. Nevertheless, once a reference teaching a product appearing to be substantially identical to the claimed invention is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. See MPEP 2112(V). In this case, the composition of Evans appears to be substantially identical to that of the claimed invention in that Evans teaches polyvinyl pyrrolidone complexed with hydrogen peroxide and at least 60% hydrophobic phase combined together in the same composition. With regard to reasoning to show inherency, the examiner notes that polyvinylpyrrolidone complexed with hydrogen peroxide is water soluble and hydrophilic, and in view of the principle of like-dissolves-like, there would have been no expectation that a water-soluble and hydrophilic composition would have been solubilized in a hydrophobic phase such as the dimethicone/mineral oil taught by Evans. Therefore, this supports the position that the skilled artisan would have expected the PVP-hydrogen peroxide complex to have been in a non-solubilized form in the composition of Evans. As such, this reasoning is understood to support the position that the polyvinyl pyrrolidone complexed with hydrogen peroxide would have been present in the form of particles in the composition of Evans, rather than being dissolved.
As to claim 2, the skilled artisan would have expected polyvinyl pyrrolidone complexed with hydrogen peroxide to have been insoluble in hydrophobic phase. The skilled artisan would have also expected the hydrophobic phase of Evans to have been insoluble in water.
As to claim 6, Evans teaches mineral oil and a small percent of polyethylene in the compositions of the above-reproduced table. This is understood to be mineral oil thickened with polyethylene.
As to claim 14, as best understood by the examiner, the composition of Evans is a semi-solid dispersion.
As to claim 20, the polyvinyl pyrrolidone in Evans is crosslinked, as of Evans, at least paragraph 0023. In view of the teaching of such crosslinking, the skilled artisan would have expected that the polyvinyl pyrrolidone used in the example of Evans would have been crosslinked.
This rejection does not apply to claims 3-5. This is because Evans does not teach the required cone penetration consistency value. As best understood by the examiner, the concept of cone penetration consistency is measured frequently in the case of petrolatum, but is seldom used for other hydrophobic phases such as the dimethicone/mineral oil combination of Evans. As explained above, once a reference teaching a product appearing to be substantially identical to the claimed invention is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. However, in the case of the cone penetration consistency, the examiner is unable to provide the necessary evidence or reasoning to shift the burden in accordance with MPEP 2112(V). The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).
 

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-21 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0172864 A1).
Evans et al. (hereafter referred to as Evans) is drawn to tooth whitening compositions comprising hydrogen peroxide and an N-vinyl heterocyclic polymer (e.g. polyvinylpyrrolidone, abbreviated as PVP); sodium percarbonate; and at least one hydrophobic polymer carrier. See the anticipation rejection above over Evans by itself.
As to claim 16, the claim requires an oral care active agent. The composition of Evans, table 3, is not understood by the examiner to include an oral care active agent, as the flavorants and sweeteners are for oral palatability rather than oral care. Nevertheless, Evans teaches agents in paragraphs 0064-0066 that read on oral care active agents, such as fluorides. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 17, Evans teaches fluorophosphate in paragraph 0065; this reads on the required fluoride source.
As to claim 18, Evans teaches stannous fluoride, as of paragraph 0066.
As to claim 19, Evans teaches stannous fluoride, as of paragraph 0066.
As to claim 20, the polyvinyl pyrrolidone in Evans is crosslinked, as of Evans, at least paragraph 0023.
As to claim 21, Evans teaches applying to the teeth with a soft applicator brush, as of Evans, paragraph 0077.
As to claims 25-26, although Evans does not specify a kit, the skilled artisan would have been motivated to have included the composition of Evans, Table 3, with the applicator brush of Evans, paragraph 0077. This is because Evans indicates that the composition and the applicator brush are used together; as such, the skilled artisan would have been motivated to have included these components together in a kit and to have packaged these components together.
The examiner has not rejected claims 7-14 over Evans. With regard to claims 7-14, the examiner notes that the examples of Evans do not include petrolatum. Evans teaches petrolatum in the broad disclosure in paragraph 0051, apparently as an alternative to mineral oil and/or dimethicone. Nevertheless, even if, purely en arguendo, the skilled artisan were to have substituted petrolatum in place of one or both of mineral oil and dimethicone, the resultant composition would not have been sufficient to render claims 7-14 prima facie obvious. This is because, in order to render these claims prima facie obvious, it must be shown that the composition not only comprises petrolatum but also that the bleaching agent must be present as a solid particle. The case for inherency based upon MPEP 2112(V), as applied in the anticipation rejection above, does not apply with regard to claims 7-14. Inherency must be based on what is necessarily present in the prior art, not what would have resulted due to optimization of conditions. See MPEP 2112(IV). In this case, a composition comprising both petrolatum and a hydrophobic phase of at least about 60% comprising petrolatum or composed entirely of petrolatum is not necessarily present in Evans. Even if it would have been obvious to have optimized Evans to have made this, the examiner cannot make a case for inherency based upon what is not necessarily present in Evans. As such, the rejection over Evans does not apply to claims 7-14.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles made from either urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide. Said composition also comprises a hydrophobic phase, which is at least about 60% of the composition.
Conflicting claim 1 is drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles with a specific water solubility; these may be urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide as of conflicting claim 4. Said composition also comprises a hydrophobic phase, which is at least 60% of the composition.
The instant and conflicting claims differ because instant claim 1 is drawn to specific solid hydrophilic bleaching agents, whereas the conflicting claims are drawn more generally to solid hydrophilic bleaching agents with a specific water solubility. Nevertheless, the subject matter of conflicting claim 4 appears to effectively anticipate that of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.


Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,224,760. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles made from either urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide. Said composition also comprises a hydrophobic phase, which is at least about 60% of the composition.
Conflicting claim 1 is drawn to a semisolid oral dispersion. Said composition comprises solid hydrophilic bleaching agent particles with a specific water solubility; these may be urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide as of conflicting claim 3. Said composition also comprises petrolatum, which is at least 60% of the composition, wherein petrolatum is understood to be a hydrophobic phase.
The instant and conflicting claims differ because instant claim 1 is drawn to specific solid hydrophilic bleaching agents, whereas the conflicting claims are drawn more generally to solid hydrophilic bleaching agents with a specific water solubility. The conflicting claims are also drawn to semisolid compositions, whereas the instant claims are not so limited. Nevertheless, the subject matter of conflicting claim 3 appears to effectively anticipate that of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting. 

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,413,127. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles made from either urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide. Said composition also comprises a hydrophobic phase, which is at least 60% of the composition. Instant claim 7 recites petrolatum.
Conflicting claim 1 is drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic bleaching agent particles made from either urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide. Said composition also comprises petrolatum with a specific cone penetration index, which is at least 50% of the composition.
The instant and conflicting claims differ because the instant claims require at least about 60% of hydrophobic phase, whereas the conflicting claims require only at least about 50% of hydrophobic phase. Nevertheless, this overlap in the amount of hydrophobic phase still results in a prima facie case of obviousness-type non-statutory double patenting.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-15, 17-20, 22-26, 52-78 of copending Application No. 16/842,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles made from either urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide. Said composition also comprises a hydrophobic phase, which is at least 60% of the composition. Instant claim 7 recites petrolatum.
Copending claim 1 recites a semisolid oral care dispersion comprising hydrophilic anticaries particles and at least about 60% of semisolid petrolatum. Copending claim 15 recites hydrophilic bleaching agent particles made from urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide.
The instant and copending claims differ because the copending claims include anticaries particles, which are not recited by the instant claims. Nevertheless, the subject matter of copending claim 15 appears to be within the scope of that of instant claim 1, as this composition comprises all of the ingredients required by claim 1 along with an anticaries agent (which is not required by claim 1). This effectively anticipates instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 14-15, 17-20, 22, 26-38, 40, and 42-45 of copending Application No. 16/842,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles made from either urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide. Said composition also comprises a hydrophobic phase, which is at least 60% of the composition. Instant claim 7 recites petrolatum.
Copending claim 1 recites a semisolid oral care dispersion comprising hydrophilic anticaries particles and at least about 60% of semisolid petrolatum. Copending claim 15 recites hydrophilic bleaching agent particles made from urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide.
The instant and copending claims differ because the copending claims include anticaries particles, which are not recited by the instant claims. Nevertheless, the subject matter of copending claim 15 appears to be within the scope of that of instant claim 1, as this composition comprises all of the ingredients required by claim 1 along with an anticaries agent (which is not required by claim 1). This effectively anticipates instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-21 of copending Application No. 17/014,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles made from either urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide. Said composition also comprises a hydrophobic phase, which is at least about 60% of the composition. Instant claim 7 recites petrolatum.
Copending claim 1 is drawn to a multi-phase oral care composition. Said composition comprises hydrophilic bleaching agent particles with a specific water-solubility. Said composition comprises at least about 50% of composition being a hydrophobic phase, with a particular range of cone penetration value.
The instant and copending claims differ because the instant claims require at least about 60% of hydrophobic phase, whereas the copending claims require only at least about 50% of hydrophobic phase. Nevertheless, this overlap in the amount of hydrophobic phase still results in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles made from either urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide. Said composition also comprises a hydrophobic phase, which is at least about 60% of the composition. Instant claim 7 recites petrolatum.
Copending claim 1 is drawn to a multi-phase oral care composition. Said composition comprises hydrophilic bleaching agent particles with a specific water-solubility. The copending claims also require a hydrophobic continuous phase of petrolatum, though are silent with regard to the amount of this phase.
The instant and copending claims differ because the instant claims require at least about 60% of hydrophobic phase. In contrast, the copending claims are silent regarding the amount of this hydrophobic phase, though recite that it is continuous. The skilled artisan would have understood that in a multiphase preparation comprising a hydrophilic phase and a hydrophobic phase, the continuous phase normally is the majority of the composition by weight, whereas the dispersed phase is normally the minority of the composition by weight. As such, the skilled artisan would have been motivated to have optimized the composition of the copending claims such that the petrolatum would have been present in an amount of at least 60% of the composition. This is because the copending claims indicate that the hydrophobic petrolatum is the continuous phase; as such, the skilled artisan would have been motivated to have included this as the predominant portion of the composition, which overlaps with the required at least 60%.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Relevant Prior Art – No Rejection
The examiner cites the following prior art documents which are relevant for examination as they are drawn to subject matter that is similar to the claimed subject matter, but over which no rejection has been written.
Montgomery Reference: As relevant art, the examiner cites Montgomery (US 2005/0008584 A1). Montgomery is drawn to a solid or semi-solid composition drawn to a therapeutic agent dispersed in a water-insoluble carrier, as of Montgomery, title and abstract. In one embodiment, Montgomery teaches the following composition, as of Montgomery, page 7, Table 2, reproduced in part below.

    PNG
    media_image2.png
    435
    455
    media_image2.png
    Greyscale

The above-reproduced examples fail to read on the claimed subject matter at least because these examples include sodium percarbonate as the bleaching agent. This differs from the claimed urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide. Sodium percarbonate has a solubility of 15 parts per 100 parts water, as of page 85 of the instant specification. This is a lower water solubility than either urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide.
Elsewhere in the reference, Montgomery teaches the following, as of page 7, Table 2, reproduced below.

    PNG
    media_image3.png
    471
    682
    media_image3.png
    Greyscale

Examples 23-25 comprise carbamide peroxide as the tooth whitening agent. Carbamide peroxide is understood to be an alternate name of urea peroxide, and is understood to have a water solubility that is in the claimed range. However, the examples comprising carbamide peroxide, which are examples 23-25, do not have a hydrophobic phase. In contrast, in examples 23-25, carbamide peroxide is combined with polyethylene glycol, which is a hydrophilic phase rather than a hydrophobic phase.
As such, Montgomery appears to teach or suggest either
Combining a tooth bleaching agent with low water-solubility with a hydrophobic phase; or
Combining one of the recited tooth bleaching agents, which is a tooth bleaching agent with high water-solubility with a hydrophilic phase.
In contrast, Montgomery does not appear to suggest combining a tooth bleaching agent with a high water-solubility in the claimed range with a hydrophobic phase.
As such, the teachings of Montgomery would have motivated the skilled artisan to have matched the tooth bleaching particle solubility to the medium in which it is present, e.g. by using a more hydrophobic phase for a more hydrophobic tooth bleaching particle and using a more hydrophilic phase for a more hydrophilic (i.e. water-soluble) tooth bleaching particle. In contrast, the claimed invention recites a more hydrophobic phase combined with a less hydrophobic (i.e. more water-soluble) tooth bleaching particle. This appears to go against the general direction of the teachings of Montgomery, and would not have been obvious based upon the teachings of Montgomery.
Feng Reference: As relevant prior art, the examiner cites Feng et al. (US 2005/0036958 A1). Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches the following composition, as of Feng, page 4, Example 1, reproduced below.

    PNG
    media_image4.png
    226
    408
    media_image4.png
    Greyscale

However, as best understood by the examiner, the composition of Feng differs from the currently claimed invention because Feng does not teach the required particle. The examiner has provided the following explanation to explain in detail as to why this is the case.
The examiner notes that the instant application defines the term “particle” in the following manner, as of the instant specification on page 5:

    PNG
    media_image5.png
    149
    636
    media_image5.png
    Greyscale

The examiner notes that in the above definition, the term “particle” refers to a discrete solid or semi-solid material. It does not refer to a discrete liquid material; as such, a discrete droplet of liquid material would not read on the required particle.
As best understood by the examiner, the combination of hydrogen peroxide and polyvinylpyrrolidone in Feng does not appear to be in the form of particles because the skilled artisan would have expected that this combination would have formed a liquid, not a solid or semi-solid. This is at least because, as best understood by the examiner, the water in the above-reproduced composition would have solubilized the hydrogen peroxide, formed a liquid, and precluded the formation of particles. 
Exemplified compositions of Feng having over 60% hydrophobic phase appear to include water, see Feng, page 4, Example 1, reproduced above. Water is a hydrophilic solvent which would have been expected to have solubilized the hydrogen peroxide and polyvinyl pyrrolidone, resulting in the lack of particle formation of the hydrogen peroxide and polyvinyl pyrrolidone. This determination is made in view of Feng, paragraph 0027, reproduced below.

[0027] Polyvinyl pyrrolidone (PVP) were also optionally included for several reasons. First, PVP can enhance the adhesive force of the formulation because of its special side groups along the main chain. Second, PVP is water dissolvable and forms the second phase in the petroleum matrix, which can control the release of peroxide from the matrix. Third, PVP can be optionally added as a viscosity adjusting agent. Based on these considerations, the PVP can be around 5 to 30 percent by weight, preferably about 10 percent by weight.

Feng also teaches compositions comprising urea peroxide and petrolatum. Feng teaches an example of this as of Feng, page 4, left column, Table reproduced below.

    PNG
    media_image6.png
    161
    465
    media_image6.png
    Greyscale

However, the compositions of Feng comprising urea peroxide appear to have glycerin in an amount of 10% or greater. The skilled artisan would have understood that glycerin is a water-miscible hydrophilic solvent. Said glycerin would have been expected to have solubilized urea peroxide and to have precluded particle formation, in the same manner as water solubilizes the combination of hydrogen peroxide and polyvinyl pyrrolidone and precludes particle formation.
As such, as best understood by the examiner, the composition of Feng does not comprise hydrophilic active agent particles, and there would have been no motivation for the skilled artisan to have made such particles from the composition of Feng. As such, no rejection over Feng has been written.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612